Concurring Opinion.
Spencer, ,T.
In the case of Durant vs. the Board of Liquidation the defense put at issue the validity, consideration, legality, and constitutionality of the bonds, without objection as to the proceeding by mandamus being premature. Wo then held that this objection, made in the briefs of counsel only, came too lato, and intimated that such a cumulation of the merits with proceedings for mandamus at least avoided multiplicity and circuity of action and diminished costs. In the case now before us, the objection to the form of proceeding is specially made -i/i limine. An attentive examination of the funding bill and supplementary acts constrains me to the conclusion that the objection must prevail, however illogical 1 may think the law to be.
I therefore concur in the opinion delivered by the Chief Justice.